Case 3:20-cv-00836-GCS Document 112 Filed 04/09/21 Page 1 of 5 Page ID #635




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT BEN RHOADES,                         )
                                             )
                  Plaintiff,                 )
                                             )
 vs.                                         )
                                             )         Case No. 3:20-cv-00836-GCS
 ROBB JEFFREYS, and SARGENT                  )
 MERCER,                                     )
                                             )
                  Defendants.                )
                                             )
                                             )

                                MEMORANDUM & ORDER

SISON, Magistrate Judge:

                               INTRODUCTION & BACKGROUND

       Plaintiff Robert Rhoades, pro se, is an inmate in the custody of the Illinois

Department of Corrections (“IDOC”) and is currently incarcerated at Menard

Correctional Center. On August 28, 2020, Plaintiff filed suit against Defendants Jeffreys

and Mercer. (Doc. 1). On September 17, 2020, the Court conducted a preliminary review

of the complaint pursuant to 28 U.S.C. § 1915A and allowed Plaintiff to proceed on two

counts. The first count alleges that Defendants were deliberately indifferent to Plaintiff’s

serious medical needs in violation of the Eighth Amendment by denying Plaintiff

showers despite his Chronic Obstructive Pulmonary Disease (“COPD”). (Doc. 17). The

second count asserts that Defendants violated the Americans with Disabilities Act by

denying Plaintiff access to a shower because of his COPD. Id.




                                         Page 1 of 5
Case 3:20-cv-00836-GCS Document 112 Filed 04/09/21 Page 2 of 5 Page ID #636




       In their answer to Plaintiff’s complaint, Defendants raised the affirmative defense

of exhaustion of administrative remedies. (Doc. 32). On January 26, 2021, Defendants filed

a motion for summary judgment arguing that Plaintiff failed to exhaust his

administrative remedies. (Doc. 46). As the motion for summary judgment and resolution

of Defendants’ affirmative defense remain pending, discovery on the merits of the case

remains stayed. (Doc. 37). However, on February 8, 2021, Plaintiff filed a motion to start

discovery on the merits of the case. (Doc. 59). For the reasons delineated below, the

motion to start discovery is DENIED.

                                        ANALYSIS

       In his motion to start discovery, Plaintiff asserts that the IDOC maintains extensive

videotapes of both the interiors and exteriors of the cell houses, including the shower

areas. (Doc. 59). However, Plaintiff alleges that the IDOC regularly destroys these

videotapes unless the tapes show that the IDOC “did something right.” Id. Plaintiff claims

that these tapes would show that he was denied showers, that he was sent to segregation

on a “bogus” ticket, that officers took documents related to this litigation during a

shakedown, that he required the use of a wheelchair, and that he properly filed

grievances in this matter. Id. He requests that this Court permit the parties to begin

discovery early so that he can access these tapes before the IDOC destroys them. Id.

       Defendants explain that recordings are continuous. (Doc. 101, p. 2). Tapes are not

saved unless there is a reason to save them, such as pertinence to an ongoing Internal

Affairs investigation or a specific request. Id. Accordingly, there is no footage available



                                         Page 2 of 5
Case 3:20-cv-00836-GCS Document 112 Filed 04/09/21 Page 3 of 5 Page ID #637




showing the west cell house in August 2020, the time underlying Plaintiff’s complaint.

(Doc. 101, Exh. A).1

        The Prison Litigation Reform Act (“PLRA”) governs lawsuits filed by inmates and

states that “no action shall be brought with respect to prison conditions under § 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”42

U.S.C. § 1997e(a). The statutory purpose of the PLRA is to “afford corrections officials

time and opportunity to address complaints internally before allowing the initiation of a

federal case.” Woodford v. Ngo, 548 U.S. 81, 93 (2006); see also Begolli v. Home Depot U.S.A.,

Inc., 701 F.3d 1158, 1161 (7th Cir. 2012). Accordingly, in order to satisfy the PLRA’s

exhaustion requirement, prisoners must strictly adhere to the grievance process. See Dole

v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). This allows the prison administration an

opportunity to fix the problem or to reduce damages and to shed light on factual disputes

that may arise in litigation. See Pozo v. McCaughtry, 286 F.3d 1022, 1023-24 (7th Cir. 2002).

To allow otherwise would frustrate the purpose of the grievance process. See Porter v.

Nussle, 534 U.S. 516, 526 (2002).

        This statutory goal is undermined if parties conduct discovery on the merits of a

case prior to determination of the issue of exhaustion of administrative remedies because

federal prisons would be required to carry the burden of litigation without a full


1       Defendants do not acknowledge that Plaintiff’s claims regarding the shakedown and his need for
a wheelchair occurred in October 2020; further, Defendants provide no indication of when tapes are
destroyed if they are not saved. However, Plaintiff’s claims regarding October 2020 are not included in his
current complaint. Accordingly, the Court declines to permit discovery on matters not related to the present
suit.

                                                Page 3 of 5
Case 3:20-cv-00836-GCS Document 112 Filed 04/09/21 Page 4 of 5 Page ID #638




opportunity to address an inmate’s claims internally. See Pavey v. Conley, 544 F.3d 739,

742 (7th Cir. 2008). Implicit in Pavey is the view that discovery prior to determination of

the issue of exhaustion of administrative remedies should be related solely to the issue of

exhaustion. See Smith v. Schwartz, No. 10-721-GPM, 2012 WL 1555116, at *4 (S.D. Ill. April

30, 2012)(internal citations omitted) (emphasis added). Accordingly, courts are only to

permit merits discovery prior to determination of the issue of exhaustion of remedies in

exceptional cases in which the merits and the issue of exhaustion would be so intertwined

that discovery on one would include discovery on the other. See Pavey, 544 F.3d at 742.

       Plaintiff alleges that videotapes would show both evidence relating to the merits

of his case and that he actually exhausted his administrative remedies. However, because

the tapes from August, during which Plaintiff would have exhausted his remedies, no

longer exist, the Court finds that permitting discovery on the merits would now be futile.

The Court also declines to order that Defendants save continuous security tapes of the

cell houses going forward. Achieving prison security, maintaining internal order and

discipline, and supporting inmates’ rehabilitation all require expertise, comprehensive

planning, and the commitment of limited prison resources. See Bell v. Wolfish, 441 U.S.

520, 548 n.30 (1979)(internal citations omitted). Courts lack this expertise and are

therefore especially ill-equipped to interfere with prison security administration. Id.

Accordingly, Courts will intervene in routine prison administration only when the

administration in question violates prisoners’ constitutional rights, such as the

fundamental right to safety. See Tay v. Dennison, 457 F. Supp.3d 657, 679 (S.D. Ill. 2020).

Though Plaintiff states that these tapes may show a constitutional violation, the routine

                                        Page 4 of 5
Case 3:20-cv-00836-GCS Document 112 Filed 04/09/21 Page 5 of 5 Page ID #639




disposal of the tapes unless otherwise noted for saving is not inherently a violation of

Plaintiff’s constitutional rights. The Court therefore declines to order Defendants to begin

shouldering the burden of discovery on the merits of this case before the issue of

exhaustion of administrative remedies is determined.

                                       CONCLUSION

       For the above stated reasons, Plaintiff’s motion to begin discovery is DENIED.

       IT IS SO ORDERED.
                                                                          Digitally signed
       Dated: April 9, 2021.                                              by Judge Sison 2
                                                                          Date: 2021.04.09
                                                                          15:02:32 -05'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                         Page 5 of 5
